DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 March 2021 has been entered.
 Allowable Subject Matter
Claims 1, 4, 7-8 and 10-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is indicated as allowed for claiming, along with the entirety of the claim limitations, “the nonrepeating shape exhibiting a varying cross-sectional area along a length of the conductive material and defining an outer surface of the conductive material, the conductive material extending entirely around and encompassing an axis of movement of the at least one component … wherein the at least one inductance-to-digital converter (LDC) sensor is configured to sense a position of the at least one component by monitoring the nonrepeating shape of the conductive material without use of magnets”.  This limitation is neither anticipated by, nor rendered obvious over, the prior art of record.
Claim 16 is indicated as allowed for claiming, along with the entirety of the claim limitations, “positioning at least one inductance-to-digital converter (LDC) sensor comprising a coil powered by a control system proximate a conductive material having a varying shape of the component of the valve system, the conductive material comprising an integral portion of the at least one component; wirelessly 
Claim 23 is indicated as allowed for claiming, along with the entirety of the claim limitations, “the conductive material exhibiting a varying cross-sectional area along the at least one axial direction defining the outer surface and extending about an outer circumference of the at least one linear moving component”.  This limitation is neither anticipated by, nor rendered obvious over, the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/NICOLE GARDNER/
Examiner, Art Unit 3753

/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753